DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                  In the Interest of W.C., a child.
              _______________________________________

                                G.S.,

                             Appellant,

                                  v.

         DEPARTMENT OF CHILDREN AND FAMILIES and
              GUARDIAN AD LITEM PROGRAM,

                             Appellees.


                           No. 2D22-218



                         September 7, 2022


Appeal from the Circuit Court for Manatee County; Gilbert A.
Smith, Jr., Judge.

C. Michael Kelly of C. Michael Kelly, P.A., Bradenton, for Appellant.

Meredith K. Hall of Children's Legal Services, Bradenton, for
Appellee Department of Children and Families.

Sara Elizabeth Goldfarb and Sarah Todd Weitz of Statewide
Guardian ad Litem Office, Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2